Citation Nr: 1222068	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-47 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and denied reopening service connection for major depressive and anxiety disorders.  The Veteran timely appealed those issues.

On his November 2009 substantive appeal, VA Form 9, the Veteran indicated that he desired a Board hearing before a Veterans Law Judge; such was subsequently scheduled for a hearing in May 2011, which was eventually rescheduled at the Veteran's request for May 2012.  The Veteran failed to appear for the May 2012 hearing and no correspondence demonstrating good cause for failing to appear for that scheduled hearing has been received as of this decision.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board denied service connection for a psychiatric disability in a December 1989 decision, which at that time considered major depressive and anxiety disorders.  However, in December 2008 relevant service personnel records, which specifically contained information pertaining to a May 1980 civilian Driving Under the Influence (DUI) conviction, were received by VA and were not previously associated with the file.  This document is relevant, because a VA examiner has related in-service alcohol abuse to the claimed psychiatric disability.

Accordingly, the Board has characterized the Veteran's claim as one for service connection and not one for a claim to reopen in light of 38 C.F.R. § 3.156(c) (2011), which notes that when relevant service records are associated with claims file after a decision and those records existed and had not been previously associated at the time of the previous decision, VA will reconsider the claim notwithstanding the provision of 38 C.F.R. § 3.156(a) regarding new and material evidence.

The Veteran's appeal was developed as two issues, one involving PTSD, and the other involving service connection for an acquired psychiatric disorder.  The Veteran is claiming service connection for a disability manifested by his underling psychiatric symptoms, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the need to reconsider the previous claim, as noted above, the Board has recharacterized the issue as a single claim for service connection for a psychiatric disability regardless of diagnosis. 


FINDINGS OF FACT

1.  The Veteran is shown to be psychiatrically normal on entrance into military service, and there is not clear and unmistakable evidence to demonstrate that any psychiatric disorder pre-existed service and was not aggravated by service.

2.  The Veteran has currently diagnosed major depressive and anxiety disorders with associated alcohol dependence.

4.  The competent evidence demonstrates that the Veteran's current major depressive and anxiety disorders with associated alcohol dependence began during service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as major depressive and anxiety disorders with associated alcohol dependence, has been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for a psychiatric disorder, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Background

The Veteran's November 1979 enlistment examination reveals that he was found to be psychiatrically normal upon entrance into the military.  On his report of medical history, he indicated no psychiatric symptoms, though the doctor noted a history of "alcohol abuse."  

A service personnel record reports that in May 1980, the Veteran was convicted of a DUI in a civilian court in Virginia.

In January 1981, the Veteran was screened for alcohol dependence after being referred by his superior officer for frequent episodes of inebriation and blackouts, along with continued problems returning to the ship intoxicated.  The Veteran was diagnosed with alcohol dependence and prescribed antabuse.  In May 1981, the Veteran was admitted to the Naval Alcohol Rehabilitation Center, at which time it was noted that he started drinking when he was age 18, but that it became heavy when he was 24.  The Veteran was discharged approximately a month later with a diagnosis of habitual alcohol abuse (alcoholism).

The Veteran was again shown to have alcohol abuse in January 1982, when he had an incident of drunkenness during liberty from the ship.  The Veteran was diagnosed as an episodic drinker/ abuser of alcohol and began going to Alcoholics Anonymous (AA) again.  In March 1982, the Veteran was again counseled about his drinking after being late to duty twice due to alcohol.  The Veteran admitted at that time that he drinks two or three times a month when he "feels badly."  He complained of "poor attitude, lack of energy and not caring about anything."  The Veteran felt at that time that his "attitudes [were] his first degree problem and his 'occasional' alcohol problem was [secondary] to that."  The Veteran was diagnosed as having occasional alcohol abuse.  He was put back on an antabuse program, which was discontinued in August 1982, due to the Veteran having "matured" and "improved his image."  

The Veteran's separation examination in December 1982 shows that he had a history of habitual alcohol abuse and was currently on antabuse for drinking problems.  

In May 1988, the Veteran filed his initial claim for service connection for a psychiatric disability.  

In a March 1988 letter from Dr. J.G.B., reported that he began treating the Veteran in May 1986 in conjunction with another doctor, W.C.J., to manage his severe recurrent depression.  He noted in March 1988 that the Veteran had an ongoing depressive disorder.  The Veteran denied any history of depression or alcohol abuse prior to his military service.  It was noted that the Veteran served in the United States Navy in Iran in 1980 and 1981, when he first began drinking heavily due to considerable depression and intense anxiety symptoms consistent with panic attacks.  Dr. J.G.B. acknowledged he did not know the Veteran during service, but confirmed that he was currently suffering from a major depressive disorder with panic and anxiety.  On the basis of the Veteran's current symptomatology and the history provided by him, "it sound[ed] as though these symptoms began during [the Veteran's] period of military service."

The Veteran also began seeing a licensed social worker (LSW), R.A.H., in May 1986.  In an April 1988 letter, RAH noted that the Veteran had been diagnosed as having a major depressive disorder and a generalized anxiety disorder with alcohol dependence.  The history provided by the Veteran indicated that he did not have any drinking history prior to the military, where he was active in sports and received awards for performances in high school.  The LSW noted that there was: 

no indication [of] a drinking problem until he entered military service. . . .  According to his personal record, he experienced considerable anxiety during boot camp.  It appears that he lacked the emotional stability and coping strengths to deal effectively with his anxiety.  He reports that he 'became severely depressed and started to drink heavily as a result.' . . . It appears that his experience in military service was a major contributing factor in the development of his diagnosed condition.

Also, in an April 1988 letter, his psychologist, Dr. W.C.J., noted that the Veteran had been under his care for severe depression, panic attacks and agoraphobia since May 1986.  Dr. W.C.J. noted the Veteran's history of depression and alcohol abuse did not occur prior to his service in the United States Navy.  On the basis of reviewing the Veteran's stated history, he opined that the Veteran's psychiatric condition was "definitely service connected."

The Veteran underwent a VA psychiatric examination in June 1989.  The Veteran reported suffering from panic attacks "since boot camp when a finger was pointed to him in his nose and he began to really start to sweat and develop severe anxiety.  He would have multiple panic attacks . . . while in the Navy; and as a result, he began to use alcohol in order to counteract these feelings."  The examiner diagnosed panic attacks with agoraphobia.  

The examiner observed that the Veteran had suffered from panic attacks since entering boot camp, according to his history.  He opined that "[i]t seem[ed] clear that he definitely has a diagnosis of panic attacks with agoraphobia at the present time and has had this symptomatology since being in the Navy because he describes it pretty much the same way."  

The examiner further stated that he thought that the Veteran's alcohol abuse in service was "probably trying to treat [his condition] and medicate his anxiety as much as possible; and it just proves that since he has been sober for the last two year, he still suffers enormously from an inability to function as well as symptoms of agoraphobia."

Most recently, the Veteran has been treated by Dr. A.J., who noted in a May 2009 letter that the Veteran had been under his care since July 2006 and had a diagnosis of major depressive disorder and anxiety, not otherwise specified.  The Veteran's treatment records also demonstrate a diagnosis of alcohol abuse.

Analysis

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; of in-service occurrence or aggravation of a disease or injury; and of a nexus between an in-service injury or disease and the current disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).  

The standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was recently relaxed.  The regulations now provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Veteran is currently diagnosed as having major depressive and anxiety disorders with associated alcohol dependence; there is no diagnosis of PTSD throughout the appeal period noted by any medical professional.  Thus, the Veteran meets the first element for service connection-a current disability.  

The Veteran also meets the second prong for service connection, in that he has reported psychiatric symptoms in service, and the VA examiner found that the documented alcohol abuse in service was a result of psychiatric symptoms. 

While the medical history at enlistment noted alcohol abuse, no disability was noted on the examination when the Veteran was accepted for service.  Hence he is presumed to have been in sound condition.

The Veteran's alcohol abuse has been found to be a form of self medication for his psychiatric disability.  Hence, if the alcohol abuse pre-existed service, this would suggest that the underlying psychiatric disability may have pre-existed.

While the enlistment history supports a finding of pre-existing alcohol abuse, the evidence is not clear and unmistakable.  On other occasions the Veteran reported no pre-service drinking history, and the record contains no details as to the Veteran's alcohol use prior to service, other than to note on occasion that it occurred.  Even if an argument could be made that the Veteran's alcohol abuse clearly and unmistakably pre-existed service, the evidence is not clear and unmistakable that there was no aggravation.  The service treatment and personnel records document problems, such as frequent intoxication, impaired performance, and a DUI, that have never been reported as present prior to service.  

Accordingly, the Veteran was sound on entrance into military service in regards to his psychiatric condition.  See 38 U.S.C.A. § 1111; see also Wagner, supra; VAOPGCPREC 3-2003.

All of the medical or psychiatric opinions of record link the current psychiatric disability to service, and the Veteran has reported a continuity of symptomatology.  The opinions are premised on a generally accurate history, and are supported by rationales.

The Board notes that all three of the medical or mental health experts who provided opinions-the LSW, VA examiner and Dr. J.G.B.-agree that the Veteran's psychiatric current psychiatric disability began in military service, and that the alcohol abuse during service was to self-medicate that psychiatric symptomatology.

The Veteran's statements as to how his symptomatology began have been substantially consistent since 1986.  There is no basis in the record to doubt the credibility of these reports.  Moreover, it does appear that the Veteran did at least mention "feeling badly" and depressed and using alcohol to treat those symptoms during service; such evidence substantially bolsters his credibility as to his later statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

It is noted that the Veteran has claimed that his psychiatric disability is PTSD.  The record shows; however, that his disability has been diagnosed as major depression and anxiety.  It has never, in the record, been diagnosed as PTSD.  As noted above, the diagnosis of PTSD must be made in accordance with the criteria contained in the DSM IV.  It would require medical expertise to interpret the provisions of the DSM IV and say that the Veteran's symptoms meet the specific criteria for a diagnosis in accordance with that manual.

The Veteran's underlying symptoms, regardless of diagnosis, began in service and service connection is warranted for that disability regardless of diagnosis.

Accordingly, service connection for a psychiatric disability diagnosed as major depressive and anxiety disorders with associated alcohol dependence is warranted.  See 38 C.F.R. §§ 3.102, 3.303.  In so finding, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disability, diagnosed as major depressive and anxiety disorders with associated alcohol dependence, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


